Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION 


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Mike Wilson  on 06/13/2022 . An email with proposed amendment was received later, which is attached hereto.


Amendments to the Claims
	
1.	(Currently Amended) A method comprising:
receiving, by a computer system, premises data, wherein the premises data comprises (a) sensor data generated by one or more sensor devices located at a physical premises, and (b) third-party data associated with a geographical location of the physical premises from devices remote to the physical premises;
processing, by the computer system, the premises data using a machine learning model to generate a risk score associated with the physical premises, 
wherein the risk score includes a real-time risk value and a forecast risk value independently calculated to represent a quantified evaluation of a likelihood of criminal activity occurring in real-time and a future time at the physical premises,
wherein the real-time risk value and the forecast risk value are weighted in the risk score based on the geographical location of the physical premises;
dynamically adjusting, by the computer system, a sensitivity level of at least one monitoring device located at the physical premises based on the risk score associated with the physical premises; 
receiving, by the computer system, an alarm generated by the at least one monitoring device located at the physical premises and operating the at least one monitoring device at the adjusted sensitivity level; 
selecting, by the computer system, based on the risk score associated with the physical premises, a signal indicative of the alarm and a particular operator from a plurality of operators, wherein the plurality of operators are remote to the computer system; and
routing, by the computer system, the signal indicative of the alarm and the risk score for delivery to the particular operator. 

19.	(Currently Amended) A system comprising:
a processor; and
a memory communicatively coupled to the processor, the memory storing instructions, which when executed by the processor, cause the system to:
receive premises data, wherein the premises data comprises (a) sensor data generated by one or more sensor devices located at a physical premises, and (b) third-party data associated with a geographical location of the physical premises from devices remote to the physical premises;
process the premises data using a machine learning model to generate a risk score associated with the physical premises, 
wherein the risk score includes a real-time risk value and a forecast risk value independently calculated to represent a quantified evaluation of a likelihood of criminal activity occurring in real-time and a future time at the physical premises,
wherein the real-time risk value and the forecast risk value are weighted in the risk score based on the geographical location of the physical premises; 
dynamically adjust a sensitivity level of at least one monitoring device located at the physical premises based on the risk score associated with the physical premises;
receive an alarm generated by the at least one monitoring device located at the physical premises and operating the at least one monitoring device at the adjusted sensitivity level; 
select, based on the risk score associated with the physical premises, a signal indicative of the alarm and a particular operator from a plurality of operators, wherein the plurality of operators are remote to the system; and
route the signal indicative of the alarm and the risk score for delivery to the particular operator. 

23.	(Currently Amended) A system for routing alarms generated by a security system at a physical premises, the system comprising: 
a data store storing premises data associated with the physical premises;
a risk evaluation server, the risk evaluation server communicatively coupled to the data store, the risk evaluation server configured to:
access the premises data associated with the physical premises from the data store, wherein the premises data comprises (a) sensor data generated by one or more sensor devices located at the physical premises, and (b) third-party data associated with a geographical location of the physical premises from devices remote to the physical premises; and
process the premises data using a machine learning model to generate a risk score associated with the physical premises, 
wherein the risk score includes a real-time risk value and a forecast risk value independently calculated to represent a quantified evaluation of a likelihood of criminal activity occurring in real-time and a future time at the physical premises,
wherein the real-time risk value and the forecast risk value are weighted in the risk score based on the geographical location of the physical premises;
dynamically adjust a sensitivity level of the security system located at the physical premises based on the risk score associated with the physical premises; and
an alarm balancing server, the alarm balancing server communicatively coupled to the risk evaluation server and the security system at the physical premises, the risk evaluation server configured to:
receive an alarm signal from the security system located at the physical premises, 
access the risk score from the risk evaluation server; 
select, based on the risk score associated with the physical premises, a signal indicative of the alarm and a particular operator from a plurality of operators at an alarm monitoring facility, wherein the plurality of operators are remote to the system; and 
route the signal indicative of the alarm and the risk score for delivery to the particular operator. 





Allowable Subject Matter
Claims 1, 3-16, 18-19, 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that the amended imitations in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Other Independent Claims are allowable for similar reason. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426